Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Information disclosure statements were submitted on 07/09/202 and 10/09/2020.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an “abutting portion” as recited in claim 1 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure. The abstract should be in narrative form and limited to a single paragraph.  Therefore, both instances of “(1)” should be removed, and “1.0 ≤ Si/So ≤ 5.0” should be incorporated into the previous paragraph.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 1, the phrase “the at least one coil winding leg core part includes an abutting portion sandwiched by the outer leg core parts and a coil part being attached in a winding state to each of the outer leg core parts sandwiching the abutting portion so as to form a magnetic coupling structure” renders the claim indefinite because it is unclear.
First, it is unclear what is described by “the at least one coil winding leg core part includes an abutting portion.”  An abutting portion is not described in the specification in any greater detail than what the claim recites, the drawings do not show or have labeled “an abutting portion,” and further language in the claim does not add clarity.
Second, it is unclear what is described by the “abutting portion sandwiched by the outer leg core parts and a coil part being attached in a winding state to each of the outer leg core parts.”  Is the abutting portion sandwiched by the outer leg core parts (and then a coil part is also present?) or is the abutting portion sandwiched by the outer leg core parts and the coil part?  Further, this portion of the claim again refers to the abutting portion which is indefinite as described above.
Third, it is unclear what is described by “a coil part being attached in a winding state to each of the outer leg core parts sandwiching the abutting portion.”  This is unclear because the specification and figures show the coil part attached to the coil winding leg core part, not the outer leg core parts as recited.  Further, this portion of the claim again refers to the abutting portion which is indefinite as described above.
In the interests of compact prosecution (MPEP 2173.06), the examiner will assume for the purposes of this action that the above portion of claim 1 (“the at least one coil winding leg core part includes an abutting portion sandwiched by the outer leg core parts and a coil part being attached in a winding state to each of the outer leg core parts sandwiching the abutting portion so as to form a magnetic coupling structure”) shall be interpreted as “a coil part being attached in a winding state to the coil winding leg core part” as shown in the figures of the application. However, appropriate correction is required.
Claims 2-12 are also rejected under 35 U.S.C. 112(b) as being dependent from claim 1, and therefore inheriting the indefiniteness thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2015/0325354 (“Sasaki”) in view of U.S. Pat. No. 9,666,355 (“Folker”).
Claim 1 recites, and Sasaki teaches or suggests:
“A magnetic coupling reactor apparatus (Fig. 9, all) comprising at least one pair of multi-leg core members (10 and 20) made of an iron-based material (iron-based cores in inductors are well known in the art; for example, ferrite, as disclosed in Folker, col. 5, lines 29-31), each of the core members comprising:
a base core part (Fig. 9, 14 and 24); and
three or more leg core parts (Fig. 9, 11, 12, 13 and 21, 22, 23) projecting from the base core part in an extending direction, the three or more leg core parts including outer leg core parts (11, 13 and 21, 23) and at least one coil winding leg core part (12 and 22) disposed between outer leg core parts,
wherein the multi-leg core members of the at least one pair of multi-leg core members are disposed so that corresponding leg core parts from each multi-leg core member disposed opposite each other in the extending direction abut against each other (Fig. 9, where 11 meets 21, 12 meets 22, and 13 meets 23),
the at least one coil winding leg core part includes an abutting portion sandwiched by the outer leg core parts and a coil part attached in a winding state to each of the outer leg core parts sandwiching the abutting portion so as to form a magnetic coupling structure (indefinite; interpreted as “a coil part being attached in a winding state to the coil winding leg core part;” Fig. 9, 71 and 72),
and the following expression (1) is satisfied: 1.0 ≤Si/So ≤ 5.0 (1) where Si is a cross-sectional area of the coil winding leg core part in a direction orthogonal to the extending direction, and So is a cross-sectional area of the outer leg core parts in a direction orthogonal to the extending direction.”
Sasaki does not expressly teach or suggest “and the following expression (1) is satisfied: 1.0 ≤Si/So ≤ 5.0 (1) where Si is a cross-sectional area of the coil winding leg core part in a direction orthogonal to the extending direction, and So is a cross-sectional area of the outer leg core parts in a direction orthogonal to the extending direction.”
However, Folker, in the same field of art, discloses that “each E-core has a height of approximately 0.24 inches between the lower surface and the upper surface. … [T]he center core leg of each E-core has a width of approximately 0.24 inches …. Each of the two outer legs of each E-core has a width of approximately 0.107 inches.”  Col. 5, lines 45-52.  Therefore, Folker discloses an Si/So ratio of (0.24*0.24)/(0.24*0.107) = 2.24.  Consequently, Folker teaches or suggests “the following expression (1) is satisfied: 1.0 ≤Si/So ≤ 5.0 (1) where Si is a cross-sectional area of the coil winding leg core part in a direction orthogonal to the extending direction, and So is a cross-sectional area of the outer leg core parts in a direction orthogonal to the extending direction” as recited by the claim.
A person having ordinary skill in the art would have been motivated to combine the described E-core shape of Folker with Sasaki because it is well known in the art of inductor devices to provide a uniform core cross-sectional area with respect to the magnetic path in E-cores (i.e., Si/So ≈ 2, where the combined cross-sectional area of the outer legs is approximately equal to the cross-sectional area of the inner leg) since this reduces flux leakage.  
Regarding claim 2, Sasaki in view of Folker discloses:
“The magnetic coupling reactor apparatus according to claim 1 (see above), wherein the following expression (2) is satisfied: 1.5 < Si/So < 3.5 (2).”
Sasaki does not expressly teach or suggest “wherein the following expression (2) is satisfied: 1.5 < Si/So < 3.5 (2).”  However, for the same reasons discussed above with regard to claim 1, Folker teaches or suggests such recitations, and for the same reasons further discussed above with regard to claim 1, a person having ordinary skill in the art would have been motivated to combine these teachings/suggestions.
Regarding claim 3, Sasaki in view of Folker discloses:
“The magnetic coupling reactor apparatus according to claim 1 (see above), wherein the following expression (3) is satisfied: 1.5 < Si/So < 3.0 (3).”
Sasaki does not expressly teach or suggest “wherein the following expression (3) is satisfied: 1.5 < Si/So < 3.0 (3).”  However, for the same reasons discussed above with regard to claim 1, Folker teaches or suggests such recitations, and for the same reasons further discussed above with regard to claim 1, a person having ordinary skill in the art would have been motivated to combine these teachings/suggestions.
Regarding claim 4, Sasaki in view of Folker discloses:
“The magnetic coupling reactor apparatus according to claim 1 (see above), wherein each multi-leg core member is an E-shaped core member (Sasaki, Fig. 9, 10 and 20), and in each multi-leg core member:
the coil winding leg core part is a middle leg core part (12 and 22) of the E-shaped core member, and
the coil part (71 and 72) is attached to the middle leg core part in a winding state.”
Regarding claim 6, Sasaki in view of Folker discloses:
“The magnetic coupling reactor apparatus according to claim 4 (see above), wherein a corner part of the E-shaped core member includes a chamfer extending in a thickness direction of the E-shaped core member (Sasaki, Figs. 1 and 9, see outer upper edges of 10 and 20).”
Regarding claim 11, Sasaki in view of Folker discloses:
“The magnetic coupling reactor apparatus according to claim 4 (see above), wherein the middle leg core part includes one or more air gaps (Sasaki, Fig. 9, see air gap above and below 12 and 22).”
Regarding claim 12, Sasaki in view of Folker discloses:
“The magnetic coupling reactor apparatus according to claim 4 (see above), wherein at least one of the outer leg core parts includes one or more air gaps (Sasaki, Fig. 9, see air gap above 13 and below 11).”
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Folker, and further in view of U.S. Pat. App. Pub. No. 2018/0233281 (“Yamaguchi”).
Regarding claim 5, Sasaki in view of Folker discloses:
“The magnetic coupling reactor apparatus according to claim 4 (see above), wherein the middle leg core part is offset upward by at least a width of the coil part with respect to the outer leg core parts.”
Sasaki in view of Folker does not explicitly teach or suggest “wherein the middle leg core part is offset upward by at least a width of the coil part with respect to the outer leg core parts.”
However, Yamaguchi, in the same field of art, discloses that “wherein the middle leg core part is offset upward by at least a width of the coil part with respect to the outer leg core parts (Yamaguchi, Fig. 9B, compare 113F to 111F and 112F, and width of coil part 120D).”
A person having ordinary skill in the art would have been motivated to combine the offset described by Yamaguchi with Sasaki and Folker in order to miniaturize the resultant inductor package (i.e., by keeping the coil flush with the outer legs rather than protruding).
Regarding claim 7, Sasaki in view of Folker and further in view of Yamaguchi teaches or suggests:
“The magnetic coupling reactor apparatus according to claim 5 (see above), wherein an input end of the coil part wound around each of the corresponding coil winding leg core parts of the pair of multi-leg core members is disposed on one side with respect to an axis of the multi-leg core member, and winding directions of the respective coil parts are reversed relative to each other.”
Sasaki does not explicitly teach or suggest “wherein an input end of the coil part wound around each of the corresponding coil winding leg core parts of the pair of multi-leg core members is disposed on one side with respect to an axis of the multi-leg core member, and winding directions of the respective coil parts are reversed relative to each other.”
However, Folker, in the same field of art, discloses “wherein an input end of the coil part (Folker, Fig. 1, connection between 138 and coil 160, and connection between 138 and coil 162) wound around each of the corresponding coil winding leg core parts of the pair of multi-leg core members is disposed on one side with respect to an axis of the multi-leg core member (connections to both coils 160, 162 are on one side of their axis), and winding directions of the respective coil parts are reversed relative to each other (col. 6, lines 15-21; “The windings are electrically connected to a pair of power lines (not shown), for example, such that the line current in the first winding generates magnetic flux in a first direction in the center legs and the line current in the second winding generates a magnetic flux in a second (opposite) direction in the center legs.”).”
It is well known in the art that producing magnetic fluxes in opposite direction in the arrangement of abutting coils disclosed by Folker may be accomplished in two ways.  In the first way, the winding directions of the coils may be reversed from each other, and current then applied in a consistent manner to each coil.  In the second way, the winding directions of the coils may be consistent with each other, and current applied in a first manner to one coil and a reverse manner to the other.  Therefore, Folker implicitly teaches reversed winding directions in abutting coils arrangements.
A person having ordinary skill in the art would have been motivated to combine the arrangement of coil connections and winding directions of Folker with the device of Sasaki to allow for the uniformity of consistent current connections to the coils of Folker.  Reverse coil windings allow for consistent current connections to both coils, while unidirectional coil windings would require opposite/inverted current connections to each coil.  Increased connection uniformity would increase ease of manufacturing and consequently reduce potential manufacturing defects.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Folker, and further in view of JP 2018-107325 (“Suzuki”).
Regarding claim 9, Sasaki in view of Folker teaches or suggests:
“The magnetic coupling reactor apparatus according to claim 1 (see above), wherein an area of a cross section in a direction orthogonal to the extending direction of the outer leg core part on one side of the at least one coil winding leg core part is equal to an area of a cross section in a direction orthogonal to the extending direction of the outer leg core part on the other side of the at least one coil winding leg core part, and
in the two cross sections, the cross section on the one side is lower in height and wider in width than the cross section on the other side.”
Sasaki in view of Folker does not explicitly teach or suggest “wherein an area of a cross section in a direction orthogonal to the extending direction of the outer leg core part on one side of the at least one coil winding leg core part is equal to an area of a cross section in a direction orthogonal to the extending direction of the outer leg core part on the other side of the at least one coil winding leg core part, and in the two cross sections, the cross section on the one side is lower in height and wider in width than the cross section on the other side.”
However, Suzuki, in the same field of art, discloses “wherein an area of a cross section in a direction orthogonal to the extending direction of the outer leg core part on one side of the at least one coil winding leg core part is equal to an area of a cross section in a direction orthogonal to the extending direction of the outer leg core part on the other side of the at least one coil winding leg core part (Suzuki, para. 3, “[w]hatever the shape of the core, ideally it should have a uniform core cross-sectional area with respect to the magnetic path so that there is no flux leakage”; i.e., each outer leg of the core has a uniform cross-sectional area with each other (So = So), and the inner leg of the core has a cross-sectional area approximating that of the combined legs (Si/So ≈ 2)), and in the two cross sections, the cross section on the one side is lower in height and wider in width than the cross section on the other side (Fig. 16, not disclosed as being to scale; the shorter cross section on the right hand leg (13) would necessarily be wider than the cross section on the left hand leg (also marked as 13) when taking into account the teaching from para. 3 detailed above).”
A person having ordinary skill in the art would have been motivated to combine the differing shaped core legs described by Suzuki with Sasaki in view of Folker in order to miniaturize the resultant inductor package (i.e., by keeping the coil connections flush with the outer legs rather than protruding).
Regarding claim 10, Sasaki in view of Folker teaches or suggests:
“The magnetic coupling reactor apparatus according to claim 1 (see above), wherein a resin material having a thickness corresponding to a difference in height between the outer leg core part on one side of the at least one coil winding leg core part and the outer leg core part on the other side of the at least one coil winding leg core part is attached to a portion where an input end and output end of each of the coil parts are not disposed on an upper surface of the outer leg core part on the one side.”
Sasaki in view of Folker does not explicitly teach or suggest “wherein a resin material having a thickness corresponding to a difference in height between the outer leg core part on one side of the at least one coil winding leg core part and the outer leg core part on the other side of the at least one coil winding leg core part is attached to a portion where an input end and output end of each of the coil parts are not disposed on an upper surface of the outer leg core part on the one side.”
However, Suzuki, in the same field of art, discloses “wherein a resin material having a thickness corresponding to a difference in height between the outer leg core part on one side of the at least one coil winding leg core part and the outer leg core part on the other side of the at least one coil winding leg core part is attached to a portion where an input end and output end of each of the coil parts are not disposed on an upper surface of the outer leg core part on the one side (Suzuki, para. 22, “[a] gap between the reactor body 10 and the case 30 is filled with a filler (not shown) and solidified. As the filler, a resin with high thermal conductivity such as silicone resin, epoxy resin, or urethane resin is suitable in order to ensure the heat dissipation performance of the reactor body 10.)”
A person having ordinary skill in the art would have been motivated to combine the resin described by Suzuki with Sasaki in view of Folker in order to ensure heat dissipation performance of the reactor body.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, any other rejections relevant to the base claim and any intervening claim such as the rejection of claim 1 under 35 USC 112(a) must also be satisfactorily addressed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not fairly teach or suggest  “wherein an input end and an output end of each of the coil parts wound around the respective coil winding leg core parts of the pair of multi-leg core members extend above an upper end surface of the outer leg core part on one side, and a height of the outer leg core part on the one side is less than a height of the outer leg core part on the other side by a width of the coil part.”
Conclusion
The prior art made of record and not relied upon, but which is considered pertinent to applicant's disclosure includes: JP 6106646 (“Inoue”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SARLES whose telephone number is (571)272-9089. The examiner can normally be reached M-F 7:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on (571)270-3691. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.





/MTS/							/Anthony Q Edwards/Examiner, Art Unit 4174                                                          Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                           September 29, 2022